  Case 4:21-cv-00677-O Document 28-1 Filed 06/11/21                  Page 1 of 4 PageID 732


                         UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

BLESSED CAJUNS LLC, et al.,                      )
                                                 )
               Plaintiffs,                       )
       v.                                        )             Case No. 4:21-00677-O
                                                 )
                                                 )
ISABELLA CASILLAS GUZMAN, et al.,                )
                                                 )
               Defendants.                       )
                                                 )
                                                 )
                                                 )

                SUPPLEMENTAL DECLARATION OF JOHN A. MILLER

       I, JOHN A. MILLER, hereby declare as follows:

       1.      I have worked at the United States Small Business Administration (“SBA”) for over

twenty years. I currently hold the position of Deputy Associate Administrator for Capital Access.

The Office of Capital Access is responsible for the operation of and development of policy for the

SBA’s business loan programs authorized under the Small Business Act and the Restaurant

Revitalization Fund (“RRF”) program authorized under the American Rescue Plan Act (“ARPA”),

among others. I am the highest-ranking career official in the Office of Capital Access and am

knowledgeable about the RRF program. I have previously submitted three declarations in this

matter. See ECF Nos. 11 (“May 25 Miller Decl.”), 14 (“May 27 Miller Decl.”); 20-1 (“June 1 Miller

Decl.”).

       2.      This fourth declaration is intended to clarify several paragraphs, and correct part of

one paragraph, in my June 1, 2021 declaration based on information discovered showing that some

priority applicants had their claims processed—but not paid—between May 26, 2021 and the

morning of May 28, 2021, and that these applicants were issued auto-generated approval notification

emails on May 28 and May 29, 2021.




                                                 1
  Case 4:21-cv-00677-O Document 28-1 Filed 06/11/21                   Page 2 of 4 PageID 733



       3.      I make this declaration based on my personal knowledge, and information provided

to me in the course of performing my duties and responsibilities as the Deputy Associate

Administrator for Capital Access.

       4.      On May 28, 2021 at approximately 3:47pm ET, 1,901 priority applicants were issued

an auto-generated email notification indicting that their applications for RRF grants had been

approved. See Ex. 1. The notifications indicated that SBA would “process the funding of this award

directly to your Bank account within 3-7 business days from this notification.” Id.

       5.      On May 29, 2021 at approximately 1:32pm ET, approximately 1,064 priority

applicants were issued identical auto-generated emails notifying them that their applications for RRF

grants had also been approved. See Ex. 1. In sum, 2,965 priority applicants received these auto-

generated messages on May 28 and May 29, 2021. Approximately 542 of these applicants had filed

their applications on May 3, 2021, with the remainder distributed across the application period

ending on May 24, 2021.

       6.      SBA inquired into the processing of these 2,965 priority applications to determine

why they were issued auto-generated approval emails. In particular, SBA looked into when these

applications were designated as “fully approved” in SBA’s application system. Once an application

is “fully approved” in SBA’s application system, any further action taken with the application at that

point is automated and is no longer part of SBA’s processing of the application.

       7.      SBA found that among these 2,965 priority applicants who were issued auto-

generated email approval notifications: (1) 124 were “fully approved” prior to May 26, 2021; (2) 909

were “fully approved” on May 26, 2021; (3) 1,049 were “fully approved” on May 27, 2021; and (4)

858 were “fully approved” on May 28, 2021. The last approval occurred at 11:35am ET on May 28,

2021, shortly before the Court’s injunction was entered on the docket.

       8.      SBA has paused further action on these applications (other than actions necessary to

unwind the automated approval notifications described above). SBA will not pay these claims at this

time because the legal conclusions in the Court’s May 28, 2021 order in this case and the Court’s

May 18, 2021 order in the Greer case would preclude payment. Absent some future court order that

                                                  2
  Case 4:21-cv-00677-O Document 28-1 Filed 06/11/21                    Page 3 of 4 PageID 734



would permit it, SBA will only pay these applications once it completes processing all previously

filed non-priority applications, and only then if the RRF is not first exhausted. June 1 Miller Decl. ¶

8. SBA has not disbursed funds for any priority applicants since May 28, 2021, consistent with my

earlier declaration. See June 1 Miller Decl. ¶ 9.

        9.      In view of the foregoing, I wish to further clarify paragraphs 8, 9, 17, and 19 of my

June 1, 2021 declaration, and to correct a statement in paragraph 9 of that declaration.

        10.     Paragraph 8 stated: “SBA is not currently processing any priority applications.” June

1 Miller Decl. ¶ 8. This statement remains accurate, as SBA was not processing priority applications

as of the date of my third declaration, June 1, 2021. However, I wish to clarify this statement by

noting, as explained above, SBA was processing some priority applications up until 11:35am ET on

May 28, 2021.

        11.     Paragraph 9 stated:

        The final priority applications funded by SBA were booked into SBA’s E-Tran
        system for disbursement of funds by Treasury on the afternoon of May 27, 2021 at
        approximately 3:27pm ET. This group of approximately 2,002 priority applicants
        had previously been approved prior to the time SBA stopped further processing of
        priority applications on May 26, 2021 but were returned due technical errors. The
        funds for these applicants were disbursed by Treasury on the morning of May 28,
        2021, prior to this Court’s injunction. (June 1 Miller Decl. ¶ 9)
This paragraph remains accurate with respect to the 2,002 priority applications it addressed and the

date on which SBA last paid priority applications. But I have since learned that the embedded

point—that SBA stopped further processing of priority applications on May 26, 2021—was

inaccurate. As outlined above, 1,049 priority applications were approved (but not paid) on May 27,

2021, and 858 were approved (but not paid) on May 28, 2021.

        12.     Paragraph 17 stated: “SBA also had already paused all further processing of priority

applications and begun processing only non-priority applications based on the order in which they

were received [at the time of the Court’s injunction].” June 1 Miller Decl. ¶ 17. This statement also

remains accurate, as the final priority application approved as part of the 2,965 that were issued




                                                    3
  Case 4:21-cv-00677-O Document 28-1 Filed 06/11/21                        Page 4 of 4 PageID 735



auto-generated email approval notifications received full approval from SBA at 11:35am ET on May

28, 2021. The Court’s injunction was issued at 12:10pm ET on May 28, 2021. See ECF No. 18.

       13.     Paragraph 19 stated: “SBA undertook efforts to pause all such further processing of

any claim—non-priority or otherwise—filed after PSBH LLC’s.” June 1 Miller Decl. ¶ 19. This

statement also remains accurate, as none of the 2,965 priority applications described above were

processed after the Court issued its injunction; rather, they received auto-generated approval emails

after full SBA approval.

Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing is true and correct.

                       Executed on this 11th day of June, 2021 in Washington, DC.

                           JOHN MILLER Digitally signed by JOHN MILLER
                                       Date: 2021.06.11 15:48:10 -04'00'
                       _____________________________
                       John A. Miller
                       Deputy Associate Administrator for Capital Access
                       U.S. Small Business Administration




                                                           4
